      Case 2:18-cv-05623-MMB Document 133 Filed 02/11/20 Page 1 of 2
                                                                                                      .   ;




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION

                    Plaintiff,

       v.                                               Civil Action No. 2:18-cv-05623-MMB

NIKE, INC.,

                    Defendant.


                                    JOINT STATUS REPORT

        Counsel for Plaintiff Lontex Corporation ("Lontex") and for Defendant NIKE, Inc.

("NIKE") respectfully submit this joint status report pursuant to the January 22, 2020 party-agreed

and Court-approved temporary protocol governing discovery from Lontex's customers.

       To date, NIKE has effectively served subpoenas on IO Lontex customers, with 4 additional

subpoenas currently out for service. Of the 10 Lontex customers served to date:

        •      2 produced responsive photographs of the "Sweat it Out" care labels sewn inside
               the Lontex garments;
        •      1 brought garments to NIKE' s counsel's office and agreed to produce responsive
               photographs of the care labels sewn inside the Lontex garments;
        •       4 responded that they no longer possess the relevant Lontex garments or were
                continuing to search for_the garments; and
       •        3 have not yet responded.

       The parties have conferred and agreed that, subject to the Court's approval, the temporary

protocol shall be extended on the same terms for another 14-day period to permit NIKE to continue

its discovery efforts to receive responsive information from at least 10 Lontex customers. If the

Court so approves, the parties shall, by 12:00 PM ET on Februa,20, 2020, report their progress

in a joint status report to be e-mailed to the Court.

       The parties remain available, at the Court's convenience, to answer any questions.

                                                   1
     Case 2:18-cv-05623-MMB Document 133 Filed 02/11/20 Page 2 of 2




Respectfully submitted,

Dated:      February 6, 2020         TROUTMANSANDERSLLP

                                     By: Ben L. Wagner
                                         Ben L. Wagner (admitted pro hac vice)
                                         ben.wagner@troutman.com
                                         11682 El Camino Real, Suite 400
                                         San Diego, CA 92130-2092
                                         Telephone: 858-509-6000
                                         Facsimile: 858 509 6040

                                         Attorneys for Plaintiff Lontex Corporation


Dated:      February 6, 2020         DLA PIPER LLP (US)

                                     By: Gina L. Durham
                                         Gina L. Durham (admitted pro hac vice)
                                         555 Mission Street, Suite 2400
                                         San Francisco, CA 94105

                                         Frank W. Ryan (admitted pro hac vice)
                                         Andrew J. Peck (admitted pro hac vice)
                                         Marc E. Miller (admitted pro hac vice)
                                         1251 Avenue of the Americas
                                         New York, NY 100201

                                         Darius C. Gambino
                                         Ben C. Fabens-Lassen
                                         1650 Mark Street, Suite 5000
                                         Philadelphia, PA 19103

                                         Attorneys for Defendant NIKE, Inc.




                                    2
